540 U.S. 1018
LEAL-RIVERAv.UNITED STATES.BATALLA-SANCHEZv.UNITED STATES.GALVAN-SANCHEZv.UNITED STATES.REYES-BAUTISTAv.UNITED STATES.ESPINOZA-HERNANDEZv.UNITED STATES.BELALCAZAR-SOLARTEv.UNITED STATES.MORALES-HERNANDEZv.UNITED STATES andROSTRO-MORALESv.UNITED STATES.
No. 03-5434.
Supreme Court of United States.
November 17, 2003.

1
Appeal from the C. A. 5th Cir.


2
Certiorari denied. Reported below: 67 Fed. Appx. 245 (third and fifth judgments) and 246 (first and sixth judgments); 73 Fed. Appx. 81 (second and eighth judgments) and 82 (fourth and seventh judgments).